Citation Nr: 1241923	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the residuals of left ankle surgery.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active service from February 2004 to February 2008, including combat service in the theater of Iraq, and his decorations include the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

Because the Veteran does not contend that he is unable to work due to his left ankle disability, and given the RO's notation that it informed him that he could submit a formal claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and that, to date, he has not done so, the Board finds that a TDIU is not currently on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's March 2011 remand, the Veteran reported in a February 2010 statement that his left ankle disorder has worsened since his since the most recent VA orthopedic examination, which was conducted in October 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left ankle condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The "Adjudicative Actions" section of the February 2012 Supplemental Statement of the Case (SSOC) indicates that the Veteran's VA compensation examination was cancelled by the Murfreesboro, Tennessee VA Medical Center (VAMC) due to incorrect jurisdiction in March 2011, and that he failed to report for his examination at the Nashville VAMC in April 2011.  A handwritten notation on an April 2011 "Compensation and Pension Exam Inquiry" states that "Murfreesboro doesn't do orthopedic exams."

The Veteran responded in March 2012 and informed VA,

I did not fail to report for the scheduled appointment at the Nashville VAMC.  I called in advance to cancel and reschedule an appointment with the Murfreesboro VAMC.  I never 'refused' an examination at the Nashville VAMC.  On several occasions, I attempted to reschedule an appointment at the Murfreesboro VAMC.  The last phone call I made to Nashville VAMC, I was told that they would reschedule an appointment at the Murfreesboro VAMC, but it may take some time.  I have not received an appointment at the Murfreesboro VAMC.

The Board finds that the Veteran's reasons for not attending his examination-namely, that he called in advance, did not refuse an examination, and was waiting for a reply from VA for a rescheduled appointment-qualify as good cause.  38 C.F.R. § 3.655(a).  On remand, the RO should attempt, if possible, to schedule the examination at the Murfreesboro VAMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his left ankle symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination to determine the current nature and severity of his left ankle disorder.  If possible, the examination should be conducted at the Murfreesboro VAMC.

The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  

The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

